                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION
                                                                                     FILED
                                                                              Scott L. Poff, Clerk
                                                                           United States District Court

                                                                       By jburrell at 5:07 pm, Jan 15, 2019
 RANDY SIMMONS,

               Plaintiff,                                CIVIL ACTION NO.: 4:18-cv-145

        v.

 JOAQUIN CORTEZ; JUDGE RUSSELL
 CAVENDER; PROSECUTOR HENDRIX;
 and CLERK WATERS,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s December 27, 2018 Report and Recommendation, (doc. 19), to which the parties have not

filed any objections. Accordingly, the Court ADOPTS the Report and Recommendation as the

opinion of the Court. The Court DISMISSES this action, DENIES Plaintiff’s “Motion for Each

Individual (Under State ‘Color of Law’) Non-Exemption; Due Violation Ethnic Misconduct,”

(doc 6), DENIES Plaintiff’s Motion for Preliminary Injunction, (doc. 15), and DIRECTS the

Clerk of Court to CLOSE this case.

       SO ORDERED, this 15th day of January, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
